DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US PG Pub. 20200004123) in view of CHI (WO 2019007198).
Regarding claim 1, Chang discloses an optical module (optical module 140 of fig. 2) comprising a base (base 145 of fig. 2), a first frame (first frame 141 of fig. 2), an optical element (transparent component 142 of fig. 2) and at least one driving assembly (coil devices 144 and magnetic component 146 of fig. 2), wherein 
the first frame (141) is disposed in the base (145), the optical element (142) is disposed in the first frame (illustrated in fig. 2), and 
the at least one driving assembly (144 and 146) is disposed between the base and the first frame (illustrated in fig. 2), wherein the first frame (141) is configured to move relative to the base by a magnetic force generated by the at least one driving assembly (para. 0028).

CHI discloses one driving assembly comprises a coil (coil windings 209a, 209b, 209c, 210a, 210b, 210c of fig. 2) and a Halbach array magnet structure (para. 0070; permanent magnet arrays 211 and 212 of the mover unit are permanent magnet arrays of two movers, each array consisting of a set of periodically arranged NS arrays or Halbach arrays), the coil and the Halbach array magnet structure face each other along a first direction (illustrated in fig. 2). 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical device of Chang with the Halbach array magnetic structure of CHI in order to provide simple and compact structure, small mechanical size, fast response speed, high precision, and because there is no relative friction between the mover and the stator, there is no wear and tear, and the service life is very long (CHI; para. 0005).
Chang as modified by CHI fails to teach a width of the Halbach array magnet structure in the first direction is W1, and a width of the coil in the first direction is W2, and 0.7 < W1/W2 < 2; however, the ratio of the width disclosed in (CHI; para. 0107 line 802) teaches a value, and is therefore known to be a result effective parameter; therefore, lacking any criticality to the invention it would have been obvious routine optimization.


Chang fails to teach herein each of the at least one driving assembly further comprises a magnetic permeable plate, the magnetic permeable plate is disposed on the coil, and the coil is located between the magnetic permeable plate and the Halbach array magnet structure.
CHI discloses ne driving assembly further comprises a magnetic permeable plate (first back iron 403 of fig. 6), the magnetic permeable plate (403) is disposed on the coil, and the coil is located between the magnetic permeable plate and the Halbach array magnet structure (illustrated in fig. 6 and disclosed in para. 0107; The first back iron 403 and the second back iron 402 are materials with high magnetic permeability, such as steel and iron. It constructs a magnetic field line loop with the magnetic flux of the Halbach basic unit in the direction of the back iron, reducing the magnetic leakage. The Halbach basic unit has a single-sided magnetic density characteristic, and its magnetic density distribution on the side facing the coil is higher than that of the traditional NS array, while the magnetic density on the side facing the back iron is very weak, so the thickness of the back iron is higher. The application can make the back iron of traditional NS magnetic array thinner).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical device of Chang with the Halbach array magnetic structure of CHI in order to provide simple and compact structure, small mechanical size, fast response speed, high precision, and because there is no relative friction 

Regarding claim 3, Chang discloses an optical element (140) and the optical element is driven via magnetic components 146 and the two coil devices 144 to vibrate along a rotation axis A1.
Chang fails to teach wherein each of the at least one driving assembly further comprises a magnetic permeable plate, the magnetic permeable plate is disposed on the Halbach array magnet structure, and the Halbach array magnet structure is located between the magnetic permeable plate and the coil.
CHI discloses wherein each of the at least one driving assembly further comprises a magnetic permeable plate (403), the magnetic permeable plate (403) is disposed on the Halbach array magnet structure (para. 0107), and the Halbach array magnet structure is located between the magnetic permeable plate and the coil (illustrated in fig. 8).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical device of Chang with the Halbach array magnetic structure of CHI in order to provide simple and compact structure, small mechanical size, fast response speed, high precision, and because there is no relative friction between the mover and the stator, there is no wear and tear, and the service life is very long (CHI; para. 0005).



Chang fails to teach wherein the Halbach array magnet structure comprises a first magnet, a second magnet, and a third magnet, and the first magnet, the second magnet, and the third magnet are stacked with each other in a second direction perpendicular to the first direction and are all fixed to the magnetic permeable plate.
CHI discloses wherein the Halbach array magnet structure (402b, 403b, 405b of fig. 8) comprises a first magnet (402b), a second magnet (403b), and a third magnet (405b), and the first magnet, the second magnet, and the third magnet are stacked with each other in a second direction perpendicular to the first direction (illustrated in fig. 8) and are all fixed to the magnetic permeable plate (illustrated in fig. 8, the magnets are fixed to the back iron 403).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical device of Chang with the Halbach array magnetic structure of CHI in order to provide simple and compact structure, small mechanical size, fast response speed, high precision, and because there is no relative friction between the mover and the stator, there is no wear and tear, and the service life is very long (CHI; para. 0005).

6, Chang discloses an optical element (140) and the optical element is driven via magnetic components 146 and the two coil devices 144 to vibrate along a rotation axis A1.
Chang fails to teach wherein each of the at least one driving assembly further comprises two magnetic permeable plates, the two magnetic permeable plates are respectively disposed on the coil and the Halbach array magnet structure, and the coil and the Halbach array magnet structure are located between the two magnetic permeable plates.
CHI discloses wherein each of the at least one driving assembly further comprises two magnetic permeable plates (408 and 4010 of fig. 8), the two magnetic permeable plates (para. 0107; the first back iron 403 and the second back iron 402 are materials with high magnetic permeability, such as steel and iron) are respectively disposed on the coil and the Halbach array magnet structure, and the coil (401a, b, c of fig. 8) and the Halbach array magnet structure (402, 403 and 405 of fig. 8) are located between the two magnetic permeable plates (illustrated in fig. 8).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical device of Chang with the Halbach array magnetic structure of CHI in order to provide simple and compact structure, small mechanical size, fast response speed, high precision, and because there is no relative friction between the mover and the stator, there is no wear and tear, and the service life is very long (CHI; para. 0005).
Chang as modified by CHI fails to teach wherein 0.7 < W1/W2 < 1.667; however, the ratio of the width disclosed in (CHI; para. 0107 line 802) teaches a value, 

Regarding claim 9, Chang discloses wherein the at least one driving assembly comprises two driving assemblies (four magnetic components 146 of fig. 2 and four coil devices 144 of fig. 2), and the two driving assemblies are respectively located on two opposite sides of the first frame (illustrated in fig. 2).

Regarding claim 10, Chang discloses further comprising a second frame (second frame 143 of fig. 2), wherein the second frame (143) is connected to the base (145), the first frame (141) is disposed in the second frame (illustrated in fig. 2) and is connected to the second frame (illustrated in fig. 2), the at least one driving assembly comprises two driving assemblies (four magnetic components 146 of fig. 2 and four coil devices 144 of fig. 2), one of the two driving assemblies is located between the first frame and the second frame (illustrated in fig. 2), and the other of the two driving assemblies is located between the second frame and the base (illustrated in fig. 2).

Regarding claim 11, Chang discloses further comprising a second frame (143), wherein the second frame is connected to the base (145), the first frame (141) is disposed in the second frame (illustrated in fig. 2) and is connected to the second frame (illustrated in fig. 2), the at least one driving assembly comprises four driving assemblies (four magnetic components 146 of fig. 2 and four coil devices 144 of fig. 2), two of the four driving assemblies are located between the first frame (illustrated in fig. 2) and the 

Regarding claim 12, Chang discloses a projection apparatus (projector 100 of fig. 1) comprising an illumination system (light source 110 of fig. 1), a light valve (light valve 120 of fig. 1), a projection lens (projection lens 130 of fig. 1), and an optical module (optical module 140 of fig. 2), wherein 
the illumination system (110) is configured to emit an illumination light beam (para. 0019; The light source 110 is adapted to provide an illumination beam L1), 
the light valve (120) is located on a transmission path of the illumination light beam and is configured to convert the illumination light beam into an image light beam (para. 0019; the illumination beam L1 is adapted to be guided to the light valve 120. The light valve 120 is, for instance, a digital micro-mirror device (DMD) located/disposed at/on the transmitting path of the illumination beam L1, and adapted to convert the illumination beam L1 into an image beam L2), 
the projection lens is located on a transmission path of the image light beam and is configured to project the image light beam (para. 0019; projection lens 130 is located/disposed at/on the transmitting path of the image beam L2, and is adapted to project the image beam L2 out of/from the projector 100.) and the optical module (140) is disposed between the light valve (para. 0020;  the transparent component 142 may 
a base (base 145 of fig. 2), a first frame (first frame 141 of fig. 2), an optical element (transparent component 142 of fig. 2) and at least one driving assembly (coil devices 144 and magnetic component 146 of fig. 2), wherein 
the first frame (141) is disposed in the base (145), the optical element (142) is disposed in the first frame (illustrated in fig. 2), and 
the at least one driving assembly (144 and 146) is disposed between the base and the first frame (illustrated in fig. 2), wherein the first frame (141) is configured to move relative to the base by a magnetic force generated by the at least one driving assembly (para. 0028).
Chang fails to teach one driving assembly comprises a coil and a Halbach array magnet structure, the coil and the Halbach array magnet structure face each other along a first direction.
CHI discloses one driving assembly comprises a coil (coil windings 209a, 209b, 209c, 210a, 210b, 210c of fig. 2) and a Halbach array magnet structure (para. 0070; permanent magnet arrays 211 and 212 of the mover unit are permanent magnet arrays of two movers, each array consisting of a set of periodically arranged NS arrays or Halbach arrays), the coil and the Halbach array magnet structure face each other along a first direction (illustrated in fig. 2). 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical device of Chang with the Halbach array magnetic structure of CHI in order to provide simple and compact structure, small mechanical 
Chang as modified by CHI fails to teach a width of the Halbach array magnet structure in the first direction is W1, and a width of the coil in the first direction is W2, and 0.7 < W1/W2 < 2; however, the ratio of the width disclosed in (CHI; para. 0107 line 802) teaches a value, and is therefore known to be a result effective parameter; therefore, lacking any criticality to the invention it would have been obvious routine optimization.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US PG Pub. 20200004123) and CHI (WO 2019007198) as applied to claim 1 above, and further in view of BAN et al. (JP 2012050179).
Regarding claim 7, Chang as modified by Chi discloses an optical element (140) and the optical element is driven via magnetic components 146 and the two coil devices 144 to vibrate along a rotation axis A1.
Chang as modified by CHI fails to teach a thickness of the first magnet in the second direction is TI, a thickness of the second magnet in the second direction is T2, and 0.9 < T1/T2 < 1.1.
BAN discloses a thickness of the first magnet in the second direction is TI, a thickness of the second magnet in the second direction is T2, and 0.9 < T1/T2 < 1.1 (para. 0071; the Halbach-arranged magnet 9 shown in FIG. 1, the first magnet 10 is 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical element of Chang and CHI with the Halbach array having a thickness ratio of ~1 as described in BAN in order to make the magnetic field drive more uniform thereby smoothly driving the optical element.

Regarding claim 8, Chang as modified by CHI discloses wherein the Halbach array magnet structure (402b, 403b, 405b of fig. 8) comprises a first magnet (402b), a second magnet (403b), and a third magnet (405b), and the first magnet, the second magnet, and the third magnet are stacked with each other in a second direction perpendicular to the first direction (illustrated in fig. 8) and are all fixed to the magnetic permeable plate (illustrated in fig. 8, the magnets are fixed to the back iron 403).
Chang as modified by CHI fails to teach wherein a thickness of the third magnet in the second direction is T3, and TI: T2: T3 = 1: 1: 1.
BAN discloses a thickness ratio of the magnets 1 (para. 0071; the Halbach-arranged magnet 9 shown in FIG. 1, the first magnet 10 is formed larger than the second magnet 11, but the first magnet and the second magnet may have the same size.).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the optical element of Chang and CHI with the Halbach array having a thickness ratio of ~1 as described in BAN in order to make the magnetic field drive more uniform thereby smoothly driving the optical element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882